Exhibit 10.6

 

COMPENSATION ARRANGEMENT AGREEMENT

 

THIS COMPENSATION ARRANGEMENT AGREEMENT (this “Agreement”) is made this 5th day
of November, 2003 (the “Effective Date”), by and between UNION PACIFIC
CORPORATION, a Utah corporation (“Union Pacific”), OVERNITE CORPORATION, a
Virginia corporation (“Overnite”), and OVERNITE TRANSPORTATION COMPANY, a
Virginia corporation (“OTC”).

 

BACKGROUND

 

WHEREAS, Union Pacific announced its intention to sell its entire interest in
Overnite Holding, Inc. by an initial public offering of Overnite common stock;

 

WHEREAS, Union Pacific and Overnite desire to enter into this Agreement
evidencing their understanding and obligations with respect to various Union
Pacific employee benefit, incentive and deferred compensation plans; and

 

WHEREAS, Union Pacific and Overnite agree that certain special terms should
apply to individuals who are employed by Overnite or an affiliate of Overnite on
the Effective Date and who participate in certain employee benefit, incentive
and deferred compensation plans of Union Pacific on the Effective Date
(“Employees”)

 

NOW THEREFORE, in consideration of the mutual agreements, provisions, and
covenants contained in this Agreement and in order to facilitate the initial
public offering of the Overnite common stock, Union Pacific and Overnite,
intending to be bound hereby, agree as follows:

 

1. Stock Options

 

(a) This Section 1 applies to the Union Pacific Stock Options. The term “Union
Pacific Stock Options” means an option (whether vested or nonvested) to purchase
Union Pacific common stock granted under a Union Pacific stock option plan and
that, on the Effective Date, is held by an Employee.

 

(b) Each Union Pacific Stock Option that is intended to be an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), and that was granted before 1996 shall remain outstanding and shall
continue to vest (or become exercisable) in accordance with its original terms
as if the Employee’s employment with Overnite or an affiliate after the
Effective Date was employment with Union Pacific; provided, however, that such
options shall expire and shall not be exercisable after the earlier of (i) the
original expiration date of such option and (ii) the date that is three months
after the Effective Date.

 

(c) Each Union Pacific Stock Option that is intended to be an incentive stock
option under Section 422 of the Code, and that was granted after 1995 shall
remain outstanding and shall continue to vest (or become exercisable) in
accordance with its original terms as if the Employee’s employment with Overnite
or an affiliate after the Effective Date was employment with Union Pacific;
provided, however, that such options shall expire and shall not be exercisable
after the earlier of (i) the original expiration date of such option and (ii)
the fifth anniversary of the Effective Date and shall by virtue of this Section
1(c) become nonqualified options under the Code.

 

(d) Each Union Pacific Stock Option that is not intended to be an incentive
stock option under Section 422 of the Code, shall remain outstanding and shall
continue to vest (or become



--------------------------------------------------------------------------------

exercisable) in accordance with its original terms as if the Employee’s
employment with Overnite or an affiliate after the Effective Date was employment
with Union Pacific; provided, however, that such options shall expire and shall
not be exercisable after the earlier of (i) the original expiration date of such
option and (ii) the fifth anniversary of the Effective Date.

 

2. Retention Shares

 

Each Retention Share that is outstanding on the Effective Date and that is held
by an Employee shall be vested and transferable as of the Effective Date. The
term “Retention Share” means a “Retention Share” as defined in the Union Pacific
2001 Stock Incentive Plan.

 

3. 2001 Long-Term Plan

 

Awards under the Union Pacific 2001 Long-Term Plan (the “LTP”), whether
denominated as retention shares, retention stock units, cash awards or
otherwise, held by Employees on the Effective Date (the “LTP Awards”) shall
remain outstanding, and Union Pacific waives as of the Effective Date all
employment requirements set forth in the LTP All of the LTP Awards shall be paid
in accordance with the 2001 Long-Term Plan to the extent that the applicable
Union Pacific performance objectives are achieved.

 

4. Supplemental Executive Retirement Plan

 

(a) Union Pacific agrees to guarantee payment of the benefit accrued under
Overnite’s Supplemental Executive Retirement Plan (“SERP”) to each of the
Employees identified on Schedule I to this Agreement (and their respective
beneficiaries in accordance with the applicable terms of the SERP) in the event
Overnite fails to pay all or part of the benefit payable under the SERP to such
Employee or beneficiary: provided, (i) Union Pacific’s obligation under this
Section 4 with respect to any Employee shall not exceed the benefit accrued
under the SERP as of December 31, 2003 and shall be determined using the terms
of the SERP as of the Effective Date and (ii) the obligation of Union Pacific to
make payments under this Section 4 with respect to any Employee (or their
beneficiary) will be reduced by the amount of all payments made to such Employee
(or their beneficiary) directly or indirectly by Overnite pursuant to the terms
and conditions of the SERP or in satisfaction thereof. Any payment made by Union
Pacific pursuant to this Section 4 shall be made directly to the Employee or
their beneficiary, as appropriate.

 

(b) In the event that Overnite fails or refuses to pay all or any part of a
benefit or benefits to any Employee (or their beneficiary) to which they are
entitled under this Section 4 after any such Employee or beneficiary has in good
faith submitted a claim to Overnite for such benefit or benefits (and such
Employee has not caused the failure or refusal by Overnite to make any such
payment), Union Pacific shall make such payments as are required by Section
4(a). Union Pacific, in addition to all other rights or remedies available at
law, in equity or otherwise, including, without limitation, legal subrogation,
shall be subrogated to the rights of any Employee (or their beneficiary) with
respect to any payments made to any Employee (or their beneficiary) pursuant to
Section 4(a) such that Union Pacific may recover directly from either or both of
Overnite and OTC (or their respective successors and assigns) the aggregate
amount of any such payments.

 

5. Supplemental 401(k) Plan

 

(a) Union Pacific agrees to guarantee the payment of benefits accrued under
Overnite’s Supplemental 401(k) Plan (the “Supplemental Thrift Plan”) to each of
the Employees identified on Schedule II to this Agreement (and their
beneficiaries in accordance with the applicable provisions of the

 

2



--------------------------------------------------------------------------------

Supplemental Thrift Plan) in the event that Overnite fails to pay all or part of
the benefit payable under such plan to such Employee or beneficiary; provided,
however, that (a) Union Pacific’s obligation under this Section 5 with respect
to any individual shall not exceed the benefit that the Employee accrued under
the Supplemental Thrift Plan as of the Effective Date, as adjusted for net
losses and (b) the obligation of Union Pacific to make payments under this
Section 5 with respect to any Employee (or their beneficiary) will be reduced by
the amount of all payments made to such Employee (or their beneficiary) directly
or indirectly by Overnite pursuant to the terms and conditions of the
Supplemental Thrift Plan or in satisfaction thereof. Any payment made by Union
Pacific pursuant to this Section 5, including, without limitation, payments for
in-service withdrawals or installment distributions, shall be made directly to
the Employee or their beneficiary, as appropriate.

 

(b) In the event that Overnite fails or refuses to pay all or any part of a
benefit or benefits to any Employee (or their beneficiary) to which they are
entitled under this Section 5 after any such Employee or beneficiary has in good
faith submitted a claim to Overnite for such benefit or benefits (and such
Employee has not caused the failure or refusal by Overnite to make any such
payment), Union Pacific shall make such payments as are required by Section
5(a). Union Pacific, in addition to all other remedies available at law, in
equity or otherwise, including, without limitation, legal subrogation, shall be
subrogated to the rights of any Employee (or their beneficiary) with respect to
any payments made to any Employee (or their beneficiary) pursuant to Section
5(a) such that Union Pacific may recover directly from either or both of
Overnite or OTC (or their respective successors and assigns) the aggregate
amount of any such payments.

 

6. Other Deferred Compensation Plans

 

Union Pacific agrees that an Employee’s employment with Overnite or an affiliate
will be deemed continued employment under the plans for purposes of vesting and
determining the date on which distributions will commence under the nonqualified
deferred compensation plans maintained by Union Pacific; provided, however, that
an Employee shall not accrue any additional benefits (except for gains or losses
attributable to investments) under such plans on account of employment with
Overnite or an affiliate after the Effective Date. Union Pacific agrees that it
remains liable for the payment of benefits to Employees under such nonqualified
deferred compensation plans; provided, however, that the obligation of Union
Pacific under this Section 6 with respect to any individual covered under this
Section 6 shall be adjusted to reflect any subsequent gains or losses
attributable to investments. Notwithstanding the foregoing, Union Pacific waives
as of the Effective Date all employment requirements set forth in the plans.

 

7. Cooperation

 

Union Pacific and Overnite agree to cooperate and exchange such information as
either party shall reasonably require in the administration of their respective
employee benefit plans.

 

8. Third Party Beneficiaries

 

Union Pacific and Overnite are entering into this Agreement in order to, inter
alia, provide certain assurances to Employees with respect to their rights under
various employee benefit, incentive and deferred compensation plans maintained
by Union Pacific. Accordingly, each Employee is a third party beneficiary of
this Agreement and each Employee has the right to enforce the terms of this
Agreement as it pertains to such Employee.

 

3



--------------------------------------------------------------------------------

9. Implementation

 

Union Pacific and Overnite agree to take such actions as may be necessary or
desirable to implement the provisions of this Agreement, including the amendment
of the applicable Union Pacific employee benefit, incentive and deferred
compensation programs or awards thereunder. Union Pacific and Overnite also
agree to communicate the applicable terms of this Agreement and any such
amendments to Employees.

 

10. Governing Law

 

This Agreement shall be governed by, and interpreted in accordance with, the
laws of the Commonwealth of Virginia other than its choice of law provisions to
the extent that they would require the application of the laws of a State other
than the Commonwealth of Virginia.

 

11. Successors and Assigns

 

This Agreement shall be binding upon the successors and assigns of Union Pacific
and Overnite; provided, however, that neither party may assign its obligations
or duties under this Agreement without the prior written consent of the other
party.

 

12. Amendments

 

The terms of this Agreement may be altered or amended only by a written
instrument executed on behalf of Union Pacific and Overnite.

 

13. Counterparts

 

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but such counterparts shall together constitute but one and
the same Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Union Pacific and Overnite have caused this Compensation
Arrangement Agreement to be duly executed as of the date first set forth above.

 

UNION PACIFIC CORPORATION,

by

 

/s/ Carl W. von Bernuth

--------------------------------------------------------------------------------

Name:

 

Carl W. von Bernuth

Title:

 

Senior Vice President, Secretary and General Counsel

OVERNITE CORPORATION,

by

 

/s/ Patrick D. Hanley

--------------------------------------------------------------------------------

Name:

 

Patrick D. Hanley

Title:

 

Senior Vice President and Chief Financial Officer

OVERNITE TRANSPORTATION COMPANY,

by

 

/s/ Patrick D. Hanley

--------------------------------------------------------------------------------

Name:

 

Patrick D. Hanley

Title:

 

Senior Vice President and Chief Financial Officer

 

5